DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 14, 16, and 18-19 are pending and under examination.
Claims 1-13, 15, and 17 have been canceled.

Response to Amendment
Applicant’s amendments to the claims received on 10/04/2021 have overcome the 112(f) claim interpretation set forth and the previous claim interpretation is withdrawn.
Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 07/07/2021. 
Based on the amended claims and remarks received on 10/04/2021, the previous prior art rejection based on Ikeda has been withdrawn and a new prior art rejection set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14, & 16, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Ikeda et al. (JP 2013-108797A; Pub Date: Jun. 6, 2013; already of record – hereinafter “Ikeda”) where Wang (“The Effect of Peeling Rate and Peeling Angle on The Peeling Strength”, Published May, 2014, A Thesis Presented to The Graduated Faculty of The University of Akron, pages 1-44; already of record) is used as supporting documentation, and further in view .

Regarding claim 14, Ikeda discloses a laboratory apparatus for unsealing an opening of a laboratory sample container containing a sample (Ikeda; fig. 3, #400, [0024]), wherein the opening is sealed by a closure attached to the laboratory sample container by an adhesive (Ikeda discloses a seal member 13 for closing the opening of a sample container; fig. 8, #13, [0023] wherein the seal member 13 is a tape; [0044]), wherein an adhesive strength of the adhesive is lowerable by treatment (Ikeda discloses a peel roller 452 that peel tape 421 travels around so as to apply an adhesive force to sealing member 13 covering container 10a; fig. 4, [0035].  Ikeda also discloses pressing rollers 454a-b that holds the tube 10a, preventing the tube 10a from lifting while the tube 10a travels along transport path 410 under the peel roller 452 that applies peel tape 421; [0031, 0035].  The peel tape is configured to travel around the peel roller 452, and through a path between the peel roller 452 and presser rollers 454a-b such that the peel tape 421 removes the sealing member 13 at a peeling angle θ; fig. 4.  The peeling angle is a function of the force required to remove the seal – NOTE: See page. 30, fig. 9 of supporting document.  Therefore, the presser rollers 454a-b defining a treatment for lowering the adhesive strength of the seal member 13 since the presser rollers 454a-b prevent the container 10a from lifting while the container 10a moves along path 410, allowing an angle θ to be maintained while the peel tape 421 peels the seal member 13 from the container 10a), the laboratory apparatus comprising: 
a treater, wherein the treater is configured to treat the adhesive, such that the adhesive strength of the adhesive is lowered (Ikeda; fig. 4, #454a-b, [0035-0036]), and 
a remover, wherein the remover is configured to remove the closure from the laboratory sample container (Ikeda; fig. 4, #450, [0028]), wherein 
the remover is configured to attach a take-up to the closure by another adhesive, wherein another adhesive strength of the another adhesive is such that an adhesive force between the 
wherein the remover comprises at least one roller receptacle and mover (Ikeda; fig. 4, #420, [0028]), wherein the roller receptacle and mover is configured to supply the take-up by a roller tape (Ikeda; fig. 4, #421, [0028] – Note: The Examiner is interpreting the take-up to be a portion/side of the adhesive on tape 421 corresponding to the portion/side that contacts peel roller 452 and has a corresponding adhesive area 43 that adheres to the closure 13) and to move the roller tape with the take-up with the attached closure from the laboratory sample container (Ikeda; [0041]).  
Ikeda does not disclose wherein the adhesive strength is lowerable by radiation treatment and/or by heat treatment and wherein the treater is configured to treat the adhesive by radiation and/or by heat.  
However, Akira teaches the analogous art of a laboratory apparatus for unsealing an opening of a laboratory sample container containing a sample (Akira; fig. 1, #100, [0007, 0012]) wherein the opening is sealed by a closure attached to the laboratory sample container by an adhesive (Akira; fig. 1, #20, [0014]), wherein an adhesive strength of the adhesive is lowerable by treatment (Akira; [0018]), the laboratory apparatus comprising a treater configured to treat the adhesive, such that its adhesive strength is lowered (Akira, fig. 1, #30, [0017-0018]) and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treater of Ikeda, with the treater configured to treat the adhesive by radiation and/or by heat to lower the adhesive strength, as taught by Akira, because Akira teaches the treater configured to treat the adhesive by radiation and/or by heat to lower the adhesive strength shortens the work time of opening the container and can also reduce the risk of contaminating another sample container by preventing scattering of the sample during opening (Akira; 0004]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ikeda and Akira both teach  a laboratory apparatus for unsealing an opening of a laboratory sample container containing a sample (Akira; fig. 1, #100, [0007, 0012]) wherein the opening is sealed by a closure attached to the laboratory sample container by an adhesive (Akira; fig. 1, #20, [0014]), wherein an adhesive strength of the adhesive is lowerable by treatment (Akira; [0018]), the laboratory apparatus comprising a treater configured to treat the adhesive, such that its adhesive strength is lowered (Akira, fig. 1, #30, [0017-0018]) and a remover configured to remove the closure from the laboratory sample container (Akira; fig. 1, #50, [0021]).

Regarding claim 16, modified Ikeda teaches the laboratory apparatus according to claim 14 above, comprising the remover.
Modified Ikeda does not teach wherein the remover comprises a sucker, wherein the sucker is configured to suck the closure from the laboratory sample container by vacuum.  
However, Akira teaches the analogous art of a laboratory apparatus for unsealing an opening of a laboratory sample container containing a sample (Akira; fig. 1, #100, [0007, 0012]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the remover of Ikeda, to additionally comprise a sucker, as taught by Akira, because Akira teaches the sucker configured to suck the closure from the laboratory sample container by vacuum shortens the work time of opening the container and can also reduce the risk of contaminating another sample container by preventing scattering of the sample during opening (Akira; 0004]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ikeda and Akira both teach a laboratory apparatus for unsealing an opening of a laboratory sample container containing a sample.

Regarding claim 18, modified Ikeda teaches a laboratory automation system for handling the laboratory sample container containing a sample (Ikeda; fig. 1, [0020, 0022]), the laboratory automation system comprising: 
a sealer (Ikeda; fig. 1, #600, [0020]), wherein the sealer is configured to seal the opening of the laboratory sample container by attaching the closure to the laboratory sample container by the adhesive (Ikeda; fig. 6, #12, [0048]), wherein the an adhesive strength of the adhesive is lowerable by treatment (Ikeda teaches heat is applied to the adhesive aluminum tape 12; [0048]); and a laboratory apparatus according to claim 14 (The laboratory apparatus of claim 14 has previously been discussed above).  

Regarding claim 19, modified Ikeda teaches a laboratory automation system according to claim 18, wherein the sealer comprises at least one roller receptacle and mover, wherein the .

Response to Arguments
Applicants arguments filed on 10/04/2021 have been fully considered but were not found persuasive.
  
Applicant(s) argue on page 7 of their remarks that Ikeda fails to disclose “a treater wherein the treater is configured to treat the adhesive such that the adhesive strength of the adhesive is lowered” in combination with “a remover, wherein the remover is configured to remove the closure from the laboratory sample container”. The Examiner respectfully disagrees and notes that Applicants merely recite the claim language and then state that the prior art does not teach the claim language.  Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Based on the claim amendments, the examiner has modified the rejection based on Ikeda, and the examiner asserts that modified Ikeda teaches the limitations of claim 1 (see above).

Applicant(s) further argue on page 7 of their remarks that a treater configured to treat the adhesive by radiation and/or by heat as recited in the claims is disclosed as being disadvantageous in Akira and an adhesive strength lowerable by radiation treatment and/or by heat treatment as recited in the claims is not disclosed in either Ikeda or Akira.  The Examiner respectfully disagrees.  Akira discloses radio frequency coil 30 that generates an alternating magnetic field to the magnetic field space 32 where opening 10a of specimen collection tube 10 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798